Citation Nr: 0010825	
Decision Date: 04/24/00    Archive Date: 05/04/00

DOCKET NO.  96-27 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Whether new and material evidence has been presented 
sufficient to reopen a claim of entitlement to service 
connection for a bilateral eye condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel



INTRODUCTION

The veteran had active military service from September 1952 
to June 1957.  This case arose from a rating decision of the 
San Juan, Puerto Rico, regional office (RO) of the Department 
of Veterans Affairs (VA).

In a statement received in November 1999, the veteran appears 
to be expressing an interest in reopening a claim of 
entitlement to service connection for residuals of a head 
injury.  This claim has not been adjudicated by the RO, and 
it is not before the Board at this time.  It is referred for 
appropriate action.


FINDING OF FACT

On November 9, 1999, prior to the promulgation of a decision 
in the appeal, the veteran withdrew his appeal from the 
denial of reopening of his claim for service connection for 
an eye disorder.


CONCLUSION OF LAW

The criteria for withdrawal of a Notice of Disagreement 
and/or Substantive Appeal by the appellant have been met.  
38 U.S.C.A. § 7105(a), (d)(5) (West 1991); 38 C.F.R. 
§§ 20.200, 20.204 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Entitlement to service connection for an eye disorder had 
been claimed by the veteran and denied by the RO in 1958, 
1971, and 1972.  The Board had also denied entitlement to 
service connection in 1974.  In May 1995, the veteran 
submitted a statement indicating that he wished to reopen a 
claim for service connection for "both eyes condition" 
based on his age and his difficulty seeing.  In February 
1996, the RO notified him that new and material evidence 
would be required to reopen his claim.  The veteran submitted 
a letter accepted as a notice of disagreement that same 
month.  In May 1996, he was provided a statement of the case.  
The veteran filed a VA Form 9 that was blank except for date, 
signature, and hearing request in June 1996.  The veteran 
subsequently modified and later canceled his hearing request.  

In November 1999, the veteran submitted a written statement 
in which he stated that the denial of his claim to reopen was 
in error because he did not intend to reopen a claim for his 
eyes, but for residuals of a head wound.  As noted above, the 
RO has not yet adjudicated a claim to reopen for service 
connection for residuals of a head wound.

An appeal consists of a timely filed notice of disagreement 
(NOD) in writing and, after a statement of the case (SOC) has 
been furnished, a timely filed substantive appeal.  38 
U.S.C.A. § 7105(a) (West 1991); 38 C.F.R. § 20.200 (1999).  
The Board may dismiss any appeal that fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105(d)(5) (West 1991); 38 C.F.R. 
§ 20.202 (1999).  The veteran's VA Form 9 was blank in the 
space provided to state the benefits sought on appeal and the 
errors of fact or law made by the RO.  However, assuming 
without deciding that it was adequate to perfect his appeal 
from the denial of reopening of a claim for an eye condition, 
the veteran later indicated that he did not intend to pursue 
an appeal for an eye condition.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.204(b) (1999).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative, except that a representative may not withdraw 
either a NOD or a substantive appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (1999).  

The veteran has indicated in writing that he does not wish to 
pursue an appeal of the denial of reopening of his claim for 
a bilateral eye condition.  Assuming that he perfected such 
an appeal, it has been effectively withdrawn.  There remain 
no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The claim to reopen a claim of entitlement to service 
connection for a bilateral eye condition is dismissed.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

- 2 -




- 1 -


